DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's AF amendment to the claims and deletion of objected to limitations for not being present in the drawings presented in the final Office action is persuasive and, therefore, the rejections and objections are overcome.

Allowable Subject Matter
Claims 1, 3-5, 7, 18-20, 22-31 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Wilford on 2/15/22.
The application has been amended as follows: 
In the specification, paragraph 32, after the last sentence ending in “nodes.” the description ----As illustrated by the example stent shown in FIG. 3, for example, an example stent design may include a respective peak (such as peak 152) defined by a node that is directly adjacent to a respective valley (such as valley 160) defined by another node moving circumferentially along the undulating pattern of a structural member for cell segment 140.  The respective peak (such as peak 152) that is defined by the node may define an apex of the respective structural member as a furthest point of the respective structural member in a first direction (e.g., the direction to the left along longitudinal axis A-A for the perspective shown in FIG. 3) between directly neighboring valleys (such as valleys 160 and 162) along the undulating pattern of the structural member for cell segment 140.  The respective valley (such as valley 160) that is defined by the other node may define another apex of the respective structural member as a furthest point of the respective structural member in a second direction (e.g., the direction to the right along longitudinal axis A-A for the perspective shown in FIG. 3) between directly neighboring peaks (such as peaks 150 and 152) along the undulating pattern of the structural member for cell segment 140.------ is added

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799